Reasons for Allowance
Claims 1-3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an article as claimed in claim 1.  The closest prior art of record is McJunkins et al. (WO2016/011444) and Epple (US Patent Application No. 2009/0291291).  McJunkins et al. teach an article comprising a polyurethane or polyisocyanate foam having a first surface, an aluminum facer covering and an adhesive layer between and attached to the primary surface of the foam and the aluminum facer, wherein the article is characterized by an absence of fibers in the form of fiber mats, fiber fabrics and dispersed fibers between the polyurethane or polyisocyanurate foam and the facer covering.  McJunkins et al. fail to teach wherein a primer component in the primer layer acts as an interfacial binder that binds both the aluminum facer covering and the foam; wherein the article is characterized by the primer layer having a concentration of bromine in said primer layer, comprising a primer component and a brominated component, where the primer component and brominated component are the same or different components; the primer layer is free of chlorinated components.  Epple teaches an article comprising a metallic film or a foam comprising a primer layer having a concentration of bromine in said primer layer, comprising a primer component and a brominated component, wherein the primer component and the brominated component are the same components.  Epple fails to teach a polyurethane or polyisocyanurate foam having a .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/10/2022